DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded to change the status of non-elected claims to withdrawn or cancelled. Appropriate correction is required.

                                                        Claims 14-32 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (U.S. Patent No. 3881748) in view of Caldwell (U.S. Pub No. 20050017506).
Regarding claim 14, Donaldson discloses a system for attaching a truck-based pneumatic line connector to a glad hand on a 2trailer using a manipulator with an end effector that selectively engages and releases the 3connector comprising: 4a clamping assembly that selectively overlies an annular seal of the glad hand and 5that sealingly clamps the connector to the annular seal (See abstract) (See Fig. 1 below).

    PNG
    media_image1.png
    400
    498
    media_image1.png
    Greyscale








Caldwell on the other hand discloses a clamping assembly selectively overlies an annular seal of the glad hand and 5that sealingly clamps the connector to the annular seal (See abstract) (See Fig. 7F, 7G, 7H as seen below) (as the collect press matching the collect clamp, it is considered that it selectively overlies an annular seal and sealingly clamps the connector to the annular seal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system od Donaldson with that of Caldwell to use the clamping assembly as such in order to protect the pneumatic coupling.

    PNG
    media_image2.png
    592
    488
    media_image2.png
    Greyscale



Regarding claims 15-22, Caldwell disclose 1wherein the clamping assembly (See abstract) includes a 2spring-loaded clamp that is normally closed and is opened by a gripping action of the end 3effector, wherein the clamping assembly is passively clamped onto the glad hand when 4the glad hand is positioned in the clamp;    1wherein a distal end of the connector further comprises 2an electromagnet, so that the connector can magnetically attach to a ferrous wedge on a 3spring-loaded rotational glad hand, and can pull out on the spring-loaded rotational glad 4hand;  1 wherein the connector further comprises a passive 2rotational axis, the passive rotational axis of the connector being parallel to the glad hand 3rotational axis;  
1 wherein a distal end of the connector further comprises 2rotational gripper fingers, so that the rotational gripper fingers can grasp a wedge on a 3spring-loaded rotational glad hand, and can pull out on the spring-loaded rotational glad 4hand;1 further comprising two overlapping actuated clamping 2arms that seal the glad hand and provide air to the trailer, the overlapping actuated 3 clamping arms further comprising an air delivery arm and a reaction force arm;1 wherein the clamping assembly is passive and is 2triggered by contact with the glad hand to clamp around the glad hand under the force of 3a spring;1 wherein the connector is configured to connect to a 2rotary glad hand to rotate the rotary glad hand out from the trailer into a position where 3the connector can connect to the glad hand;1 wherein the manipulator is constructed and arranged to 2disconnect from the tool after the tool has contacted the glad hand via magnet or gripper, 3and further comprising, an actuated rotational or telescoping device on the tool, driven by 4a motor or similar system, and set around the free axis of the tool, that allows the tool to 5extract the glad hand through a reaction against trailer faces, recessed walls, and thereby 6provides space for a clamping assembly to seal the glad hand.  (See Fig. below 7F-7H)

    PNG
    media_image2.png
    592
    488
    media_image2.png
    Greyscale



1          Regarding claims 23-32, the prior art of Donalson and Caldwell in combination disclose in the figures above the limitations: a stand-alone tool that is separate 2from the connector, wherein the stand-alone tool is configured to capture a wedge on a 3trailer glad hand and pull the trailer glad hand out into position for the connector to 4connect to the air line;1 an inflatable O-ring on the connector, 2wherein the inflatable O-ring is configured to be positioned against the annular gasket of 3the trailer glad hand, and can be inflated to create an air tight seal;
a rotary connector wedge, the rotary 2connector wedge configured to rotate into engagement with a flange of the trailer glad 3hand, thereby sealing the connector tool to the trailer glad hand;1 a flexible sealing sleeve that is moved by a manipulator to overlap and encompass the trailer glad hand and thereby selectively 140PATENT Docket No.: 436/0001U1P1 3form a seal using a movable sealing ring that resiliently seals in an airtight manner 4against a portion of the glad hand remote from the annular seal so that air pressure 5provided to an inner volume of the sleeve is transmitted to the glad hand; a1 caliper that can slide over the trailer 2glad hand, wherein air pressure can be applied to the caliper to activate the caliper to 3close and seal around the glad hand so that air can be conveyed into the trailer; 1wherein the manipulator, the end effector, or the 2connector have a sensor or a feedback system that can create active compliance to 3overcome misalignment during connection; 1 the end effector, or the 2connector have elasticity that can create passive compliance to overcome misalignment 3during connection;1 the clamping assembly is located in a tool cradle 2that allows for selection from one of a plurality of clamping assemblies that are adapted 3to discrete glad hand types;1 the clamping assembly comprises a 2connection tool having an end adapter that removably receives an end effector of a 3manipulator, the connection tool further including a pivoting grasping subassembly with 4rotatable locking fingers for selectively gripping the glad hand and thereby manipulating 5the glad hand into a desired orientation, and a movable connection plate with attached 6airline that sealingly engages the annular seal when the glad hand is in the desirable orientation; 
1wherein the end adapter comprises an end cap 2having a plurality of discrete fiducials arranges at differing orientations, adapted for 3tracking by a machine vision system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Justus (U.S. Patent No. 5,607,221) discloses a device for mounting on the rear wall of a truck tractor including a housing and a lamp pivotally mounted on the housing, for illuminating a working area between the tractor and a trailer during hookup or to provide an additional safety warning light behind the tractor. The housing contains a receptacle and a pair of glad hand brackets mounted on side walls of the housing for retaining the plug end of an electrical power cord and the coupling ends of a pair of air pressure lines, respectively, when disconnected from the trailer. One of the male prongs of the receptacle is electrically connected to a switch mounted within the cab of the tractor for illuminating the lamp. This switch normally actuates one of the trailer accessories, such as its marking light, when the power cord is connected to the trailer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661